By JUDGE RICHARD J. JAMBORSKY
This habitual offender matter is before the Court on a rule to show cause. The parties are in dispute as to when the license revocation period begins to run. The Commonwealth contends that it runs from the date when the order adjudicating the defendant an habitual offender is entered. The defendant contends that it should run from the date when his violations are "posted" in the records of the Department of Motor Vehicles.
Although the defendant makes several arguments to the contrary, the wording of Virginia Code § 46.1-387.7 is clear and unambiguous. The Code provides that no license shall be issued "for a period of ten (10) years from the date of the order finding such person to be an habitual offender." Therefore, the Court finds that the revocation period begins on the date of entry of the order.